NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEROMEY G. JONES,                               No.    20-35015

                Plaintiff-Appellant,            D.C. No. 6:18-cv-00075-DLC

 v.
                                                MEMORANDUM*
MONTANA STATE PRISON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Montana state prisoner Jeromey G. Jones appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with

court orders. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Jones fails to address the grounds for dismissal and has



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
therefore waived his challenge to the district court’s judgment. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      Jones’s motion to appoint counsel (Docket Entry No. 17) is denied.

      AFFIRMED.




                                         2                                   20-35015